Title: From John Adams to Thomas Jefferson, 19 January 1786
From: Adams, John
To: Jefferson, Thomas


     
      Dear Sir
      Grosvenor Square Jan. 19. 1786
     
     I am favoured with yours of 27. Decr. and am obliged to you for what you Said to the Count De Vergennes in the Case of the Chevalier De Mezieres.— You may always very Safely depend upon it, that

I never have given and never shall give any Opinion against the Letter or Spirit of the Treaty with France. In this Case I have never given any Opinion at all. indeed I have never been consulted. The Marquis De Belgarde, with whom I had a Slight Acquaintance at the Hague, called upon me here after the Death of Gen. Oglethorpe, and desired that Mr Granville Sharp might call upon me and Shew me some Papers relative to the Generals Lands in Georgia. and S. Carolina. Mr Sharpe called accordingly, but shewed me no Papers.— I never looked nor enquired into the Case, but advised both to write and Send a Power of Attorney to our old Friend Edward Rutledge, who was able to give them the best Advice and Information and all the Assistance which the Law allows in their Claim. The Treaty with France never occurred to me, nor was suggested to me in the Conference, nor did I ever give any Opinion on any Question concerning it. I have never written a Line to America about it, nor put pen to Paper. The Supposition that any opinion of yours in private Conversation, or of mine if any such had been given which never was, Should influence Courts and Juries in Georgia or Carolina, is ridiculous. The Case as you State it, indeed appears to be unconnected with the Treaty entirely, and if Sound Sense can remove a Prejudice, what you have said upon it, will put an End to the Jealousy.
     Does the Count de Vergennes pretend that the United States of America, are bound by their Treaty with France never to lay a Duty on French Vessells? The Mass. & N. Ham. Navigation Laws, leave French ships, Subjects & Merchandizes upon the Footing Gentis Amicissimæ. And does the Treaty require more?
     I have been informed by Richard Jackson Esqr, whose Fame is known in America, that a Question has been referred to a Number of the first Lawyers common and civil, among whom he was one, “Whether the Citizens of the United States born before the Revolution, were still entituled in the British Dominions to the Rights of British Subjects.” Their unanimous Determination was that Such as were born before, the Signature of the Definitive Treaty of Peace, are Still to be considered as British subjects, if they claim the rights, in the British Dominions.— This Decision was I believe more upon Analogy, and Speculation, than upon any Established Principle or Precedent, Since Ours, is I believe a new Case. how it has been determined in America I know not.— But I believe not the Same Way.— however the Lawyers and Judges may determine it, I wish the

Assemblies may adopt it as a Rule, respecting Estates held before the Seperation Since a Generosity of this Kind, will be more for their Honour and their Interest, as I conceive than a rigorous Claim of an Escheat however clear in Law.
     The Chevalier De Pinto informs me, that he has written to his Court for Explanations upon Some Points, and expects an Answer in a few Days. When it arrives he will call upon me. in the mean time, he Says his [“]Court is solicitous to Send a Minister to America: but that Ettiquette forbids it, unless Congress will agree to Send one to Lisbon. They would Send a Minister to N. York if Congress would return the Compliment. but if Congress will not Send a Min. Plen. they wish to send a Resident, or even a Chargé des Affaires,” but Ettiquette will not permit this Unless Congress will Send a Resident or Chargé D’Affaires to Portugal.
     Is it really expected or intended that Eden Shall do more than Crawford did? Pray let me know, if there is any Probability of a Treaty, in Earnest, between France and England.?
     Mr Barrett has it Seems Succeeded very well. and Boylston too.— if this last has made thirty Per Cent Profit, I will answer for it, that he alone will prevent the Expiration of Our Whale Trade and the Depopulation of Nantuckett. He is an admirable Patriot when thirty per Cent, can be made by Serving his Country.— Our Nantuckett & Cape Codd Men and our Boston Merchants are much to blame for having neglected so long the French Markett for their Oil and Fins,—and for remaining so long in Ignorance of it.—
     Perhaps the Difference between our White Sperma Cæti Oil and the ordinary Train Oil of the Dutch and English is not yet Sufficiently known to Mr Sangrain. The Dutch I believe take no Sperma Cæti Whales, and it is but lately that the English have taken any, and they are able to take them now, only with our Skippers, Oarsmen and Endsmen. These We shall Soon get back from them if our States are cunning enough to repeal the Refugee Laws, and if France is wise enough to encourage the Exportation of her own Produce & Manufactures by receiving ours in Payment.
     Mr Voss from Virginia has just now called upon me and Shewn me a State of the Debt of that Commonwealth which is very consolatory. it is dated 12. Nov. 1785. and signed B. Stark, H. Randolph and J. Pendleton.— The whole Debt at that Period was only 928,031£: 9s: od the annual Interest 55.649.£ 15s: 3d. Pension List annually 6,000.£ officers of Government Ditto 29,729.£ Criminal

Prosecution ditto 5,509. Thus it appears that 96,878£: 15s. 3d annually will pay the whole Interest of their Debt and all the Charges of Government.
     Virginia by this may Sing O be joy full.
     on the 19. Nov. The Lower House resolved to invest Congress with full Power to regulate Trade, and in the mean time that all Commerce should cease with the British Colonies in the West Indies and North America, and that all ships of foreign Nations with whom We have not Treaties of Commerce Should be prohibited from importing any Thing but the Productions of their own Country.— it Seems they revoked these Resolutions again, because the House was thin, but with design to take them up in another day. This perhaps may not be done till next year. but it a strong Symptom of what is coming. Mr Voss gives a comfortable Account of the Trade in Peltries as well as Grain & Tobacco.— Every Vessell that arrives brings fresh Comfort. and I fancy our Commerce with the East Indies will be effectually secured by the Reception of Mr Pitts Bill. Mr Voss tells me, that the British Debts will not be permitted to be Sued for untill the Treaty is complied with, by the English by the Evacuation of the Posts and Payment for the Negroes. Ld Carmarthen told me yesterday, that he was labouring at an Answer to my Memorial concerning the Posts and that he should compleat it, as soon as he could get all the Information he was looking for concerning the British Debts, for that Complaints had been made by the Creditors here to Ministry. I am glad that I am to have an Answer.— for whatever Conditions they may tack to the Surrender of the Posts, We shall find out what is broiling in their Hearts, and by degrees come together. An Answer, though it might be a rough one, would be better than none. But it will not be rough. They will Smooth it as much as they can and I shall transmit it to Congress who may again pass the smoothing plain over it.— I expect it will end in an Accomodation, but it will take Eighteen months more time to finish it.
     With great Esteem yours
     
      John Adams
     
    